FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                 BILL OF COSTS
                          Court of Appeals No. 12-15-00117-CV

                                 Trial Court No. 10-00927

Southern Methodist University

Vs.

Rio Brazos Energy Co.
DOCUMENTS FILED                          AMOUNT       FEE PAID BY
Motion fee                                  $10.00    Guittard & Hyden
Filing                                     $100.00    Amber Broughton
Indigent                                    $25.00    Amber Broughton
Supreme Court chapter 51 fee                $50.00    Amber Broughton
Required Texas.gov efiling fee              $20.00    Amber Broughton
TOTAL:                                     $205.00

I, Pam Estes, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler, Texas,
certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY HAND
AND SEAL OF SAID COURT, at Tyler, this 18th day of September 2015, A.D.

                                                 PAM ESTES, CLERK


                                                By:_____________________________
                                                   Katrina McClenny, Chief Deputy Clerk